Citation Nr: 1811537	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  07-40 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for eligibility to VA benefits based on qualifying service.

2.  Whether R.G.'s character of discharge from service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

R.G. served in the U.S. Marine Corps Reserves from June 1961 to January 1962, and in the U.S Marine Corps from January 1962 to March 1967.  The DD 214 for his first period of service showed he had an honorable discharge.  For his second period of service he was discharged Under Conditions other than Honorable.  R.G. died in December 2015.  The appellant is his surviving spouse.

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101 (2); 38 C.F.R. § 3.1 (d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101 (18); 38 C.F.R. § 3.12 (a).  Due to R.G.'s discharge, he is not currently referred to as a "veteran" in this decision.  As the widow is the current appellant, R.G.'s initials will be used to reference the "veteran."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 7007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appellant filed for substitution within one year of R.G.'s death, in February 2016.  The November 2017 Supplemental Statement of the Case (SSOC) notified the appellant that she was now the substitute claimant in R.G.'s appeal of his eligibility for VA compensation benefits.

The issue(s) of whether the R.G.'s character of discharge from service is a bar to VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 1999 decision, the RO determined that R.G.'s character of discharge (for the service period from January 1961 to March 1967) was a bar to VA benefits.  

2.  In an unappealed December 2004 decision, the RO confirmed the prior determination that R.G.'s character of discharge was a bar to VA benefits.

3.  Evidence received after the December 2004 decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the character of discharge claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2004 VA administrative decision, which found that the character of R.G's discharge was a bar to VA benefits, is final.  38 U.S.C. §  7105 (2002); 38 C.F.R. § 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2004).

2.  The evidence received subsequent to the December 2004 VA administrative decision is new and material, and character of discharge claim is reopened.  38°U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

Initially, a January 1999 administrative decision determined that R.G.'s character of discharge was a bar to VA benefits, and that he did not submit any mitigating circumstances related to the behaviors and absent without leave (AWOL) periods that resulted in his Other Than Honorable Discharge.  A December 2004 decision confirmed the prior decision to deny VA benefits due to an Other Than Honorable discharge.  R.G. did not perfect an appeal to the December 2004 decision, and it became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The Board notes that the claims file shows that R.G.'s personnel records were received in 2013 and that R.G. provided copies of a clemency discharge in 2006; however, the 1999 administrative decision cites information from his Court Martial and personnel records.  As such, the Board presumes that the personnel records were available, and reviewed by, the AOJ in the initial determination and will move forward with the new and material evidence claim.  See 38 C.F.R. § 3.156(c) (noting that when pertinent service department records are associated with the claims file after VA issues a decision, VA will reconsider the claim).

Since the December 2004 decision confirming his ineligibility, R.G. has provided statements related to his service in Vietnam, his (and the appellant's) argument that he was suffering from posttraumatic stress disorder (PTSD) at the time of his Court Martial and periods of AWOL, and a February 2007 diagnosis of PTSD.  Insanity at the time of committing offenses which resulted in a dishonorable discharge is a defense to all statutory and regulatory bars.  Thus, R.G.'s statements related to his mental health are new and material evidence relating to his character of discharge issue.

The Board finds that new and material evidence has been received for the character of discharge issue, since the time of the final December 2004 VA administrative decision.  See 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been submitted, the issue of the character of R.G.'s discharge for purposes of entitlement to VA benefits is reopened.


REMAND

A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.  

As to the statutory bars, benefits are not payable where the former service member was discharged or released for several reasons, to include by reason of a discharge under other than honorable conditions issued as a result of AWOL for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12 (c).  An adjudicator is permitted to look at the totality of the evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003). 

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under several conditions, including (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious).  38 C.F.R. § 3.12 (d). 

Regarding the defense of insanity, an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (a). 

Except as provided in 38 C.F.R. § 3.13 (c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13 (b).

R.G. and his widow have argued that he was suffering from PTSD as a result of his Vietnam service at the time of his periods of AWOL, and that his PTSD caused his deterioration in performance.  

A February 2007 treatment record includes the diagnosis of PTSD related to several of R.G.'s reported stressors.  The stressors included the death of two of his children, and the death of two of his friends during their service in Vietnam.  R.G. named his friends as [REDACTED] and "[REDACTED]."  R.G. served in Vietnam from March to September 1964.  The Board has searched The Vietnam Veterans Memorial wall online database for evidence of these reported deaths.  For the period from January 1, 1964 to January 1, 1966 (encompassing more than the period of R.G.'s service in Vietnam) there were no deaths of a man with the first or last name [REDACTED].  There was one man who died during this period with the last name [REDACTED]; he died of a heart attack off shore of Vietnam.  See http://www.thewall-usa.com/index.asp#search (last visited February 15, 2018).

R.G. has additionally stated that his squadron of over 500 men returned with less than 30 due to casualties lost during Vietnam service.  There is no indication in his personnel records of such heavy losses, or losses at all. 

R.G.'s personnel records do include an assessment of "passive aggressive personality."  The January 1967 evaluation included that, "from psychological testing, [R.G.] was extremely preoccupied with alcohol and had great difficulty controlling his alcoholic intake.  He admitted frequent drunkenness, blackouts spells, solitary drinking, and social difficulties due to drinking, usually precipitated by his feeling uncomfortable in interpersonal situations."  Testing did not show psychosis.  R.G. was noted to be "rather rebellious, quick-tempered, ha[d] great difficulty in interpersonal situations and who tend[ed] to alleviate these feelings with alcohol.  He [was] considered a very poor risk for restoration."  It was noted that a bad conduct discharge appeared to be appropriate, and if that was remitted, it was suggested he be discharged on the basis of his character disorder or alcoholism.

In August 1976, R.G. was provided a DD Form 1953, issued in recognition of satisfactory completion of alternate service pursuant to Presidential Proclamation No. 4313.  

Given R.G.'s in-service psychiatric assessment of a passive-aggressive personality and his post-service diagnoses of PTSD and depression, a VA evaluation of R.G.'s record related to the appellant's claim of insanity at the time of his periods of AWOL must be provided.

When readjudicating R.G.'s character of discharge bar to benefits, the AOJ should specifically address whether his period of service from June 1961 to January 1962 in the Reserves is a separate period of service, or if it is included in his Other Than Honorable discharge from March 1967, as was alluded to in the initial 1999 Administrative Decision.

Accordingly, the case is REMANDED for the following action:

1.  A VA mental health provider must review the claims file and provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that R.G. was "insane" at the time he committed the offenses (including periods of AWOL) leading to his discharge.

In offering his or her opinion, the examiner must consider and apply VA's definition of an "insane" person as "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."

The evaluator must consider R.G.'s post-service diagnoses of PTSD and depression, and the January 1967 assessment of a "passive-aggressive personality" when rendering his or her opinion.

A complete rationale for all opinions should be provided.

2.  After undertaking any additional development deemed appropriate, readjudicate the claim on the merits.  When readjudicating R.G.'s character of discharge bar to benefits, the AOJ should specifically address whether his period of service from June 1961 to January 1962 in the U.S. Marine Corps Reserves is a separate period of service, or if it is included in his Other Than Honorable discharge from March 1967 (the entire service period from June 1961 to March 1967 was included in the initial 1999 Administrative Decision).  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an opportunity to respond before returning to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


